Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending as filed November 28, 202o.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last line, “the front” lacks antecedent basis.  For the purpose of examination, “the front” is understood to be where the spraying cup is placed, but applicant should clarify what is intended, without adding new matter.
Claim 2, line 2, “the rear” lacks antecedent basis. For the purpose of examination, “the rear” is understood to be opposite where the spraying cup is placed, but applicant should clarify what is intended, without adding new matter.
Claim 5, line 3, “in particular in the forward direction” renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  For the purpose of examination, “in the forward direction” is understood to optional, but applicant should clarify what is intended, without adding new matter.
Claim 13, line 2, the term “high” as to the voltage is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It would be unclear as to what is “high” as opposed to low or average. For the purpose of examination, any voltage or voltage described as high is understood to read on the claim, but applicant should clarify what is intended, without adding new matter.
Claim 15, lines 2-3, “the slit” is confusing as to what is referred to. For the purpose of examination, “the slit” is understood to be “the annular slit” of claim 1, but applicant should clarify what is intended, without adding new matter.
Claim 20, line 1, “the supply air” lacks antecedent basis. For the purpose of examination, “the supply air” is understood to be the pressurized air supplied by the air-flow circuit of claim 15, but applicant should clarify what is intended, without adding new matter.
Claim 21, line 1, “the supply air” lacks antecedent basis. For the purpose of examination, “the supply air” is understood to be the pressurized air supplied by the air-flow circuit of claim 15, but applicant should clarify what is intended, without adding new matter.
Claim 21, line 2, “the ambient air” lacks antecedent basis. For the purpose of examination, “the ambient air” is understood to be air around the sprayer during the method, but applicant should clarify what is intended, without adding new matter.
The dependent claims do not cure all the defects of the claims from which they depend and are therefore also rejected.

Claim Interpretation
In claim 3, lines 2-3, “in the vicinity of tips of said electrodes” is understood to be less than 5 mm from the tips as measured along the axis through the center of the sprayer from the definition at page 21 of the specification as filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/141964 (hereinafter ‘964).
Claim 1: ‘964 teaches an electrostatic rotary sprayer for coating product (note page 2, description translation, figures 1-4). The sprayer includes a spraying cup (note shape of atomizing head 4, page 2, description translation, figures 1-4), a body (note coating machine support 2, for example, page 2, description translation, figures 1-4), a drive turbine assembled in the body and configured to rotate the spraying cup about an axis of rotation defined by said body (note turbine 3B, pages 2-3, description translation, figures 1-4), electrodes for charging the coating product sprayed by the spraying cup (note electrode member 6, and electrodes 6C, page 3, description translation, figures 1, 4), a ring attached to the body on which said electrodes are assembled (note cylindrical body 6A, for example, page 3, description translation, figures 1, 2, 4), a skirt for discharging air around the spraying cup, where an annular slit, supplied by a pressurized air flow circuit with pressurized air is defined radially between the ring and the skirt, with its outlet oriented towards the front of the sprayer (note cover member 21 as the skirt, with port 22C as the annular slit, air flow circuit shown by 22A, and 22B, and the air supply path not shown, for example, with compressed air, which would be pressurized, see page 7, description translation, and figure 4).
Claim 2: ‘964 provides the annular slit of 22C axially offset, along the axis of rotation towards the rear, relative to air outlet orifices of said skirt (with skirt as 21 and 9D, and having air outlets at 10 and 12, note page 4, description translation, and figures 1-4).
Claim 4: the pressurized air flow circuit toward the annular slit  of 22C includes a chamber 22B between the ring of 6A and the skirt of 8 (note figure 4, and page 7, description translation).
Claim 5: the chamber can be considered as forming a baffle around a rear rim of the skirt where the chamber can also be considered as 22B and 22A (fed by the air supply path not shown), where as shown in figure 4, this would go around the rear rim of skirt 8).
Claim 14: ‘964 would further provide an electrostatic sprayer installation for spraying coating product on objects to be coated, with the installation comprising at least one sprayer according to claim 1 (since actual coating operation on an object to be coated, it would be understood that sprayer would be provided in an installation that allows spray coating product as claimed) (note page 5, description translation).
Claim 15: ‘964 would further provide a method for coating objects electrostatically, where the method would be performed using a sprayer according to claim 1, and where the slit would be supplied by the air flow circuit with pressured air (since the sprayer of claim 1 would be provided, and ‘964 indicates providing actually coating is the provided sprayer, and when using the sprayer of claim 1, the slit would be supplied with pressurized (compressed) air by the air flow circuit (note pages 5 and 7, description translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 6-8, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘964 as applied to claims 1, 2, 4, 5, 14 and 15 above, and further in view of Nolte et al (US 2012/0006916).
Claim 3: As to the annular slit in the vicinity (less than 5 mm from the tips as measured along the axis through the center of the sprayer) of the tips of the electrodes, as shown in figure 4 of ‘964, the slit 22C is relatively close to the tips of electrodes 6C, and level with the ring as shown.
Nolte also teaches an electrostatic rotary sprayer for coating product (note figure 1, 0002), where the sprayer also has external ring attached to the body of the sprayer, that contains electrodes (figure 1, 0132-0135).  Nolte indicates how the sprayer system can have varying dimensions, such as distance between the electrode end to spray element edge of 75-300 mm, and axial distance between the electrode end to spray element can be more than 60 mm to less than 240 mm (0131), where the ring diameter can be 65-300 mm (0153), where the electrode tips can be 1-5 mm (0156), where the bell cup diameter can be 30-85 mm (0179), etc.  This indicates that a usable spray atomizer can have varying dimensions commonly measured in mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘964 optimize the dimensions of the sprayer and its components, including the distance between the tips of electrodes and annular slit as suggested by Nolte with an expectation of providing a predictably acceptable sprayer, since ‘964 shows the slit and the electrodes relatively close and both in the area of the ring, and Nolte would indicate that parts of an electrostatic rotary sprayer would have varying dimensions, sizes and distances from each other, and therefore, one of ordinary skill in the art would be suggested to optimize the size and placement of the various parts for the specific rotary sprayer used.  As a result, the annular slit would be positioned in the vicinity of the tips of said electrodes (less than 5 mm away as claimed).  Also note In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 6:  As to the flow circuit comprising channels arranged in the body and/or skirt and distributed around the axis of rotation, in ‘964, 22A can be considered such channels, shown in the body in figure 4, which would be understood to be distributed around the axis of rotation to provide the feed, note the 2 shown in the cross section of figure 4, note page 7, description translation.  An annular gap defined between the skirt and the ring (at 22C in ‘964) is also shown (figure 4, and page 7, description translation of ‘964).  As to the radial thickness of the gap being strictly less than the smallest dimension of a cross-section of one of the channels, ‘964 does not give the specific dimensions.  However, for the same reasons as discussed for claim 3 above, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify ‘964 to optimize the sizes and dimensions of components, including the channel and gap sizes, and this would give the radial thickness of the gap being strictly less than the smallest dimension of a cross-section of one of the channels.
Claim 7: as to the channels emerging in an annular air distribution chamber, of which the annular slit constitutes the outlet around the skirt, this would be suggested by ‘964, which channels 22A emerging into annular chamber 22B, from which the slit forms an outlet around the skirt (note page 7, description translation, and figure 4).
Claim 8: As to the channels oriented towards a wall of the air distribution chamber, this would be shown by channels 22A going into chamber 22B in ‘964 (see figure 4). 
Claim 12: As to the inner radial surface of said ring being frustoconical at the annular slit, and the outer radial surface of the skirt is also frustoconical at the annular slit, where a half cone angle of the inner radial surface of the ring at the slit is equal to a half cone angle of the outer radial surface of the skirt at the annular slit, ‘964 shows that the skirt (21) can have a frustoconical shape leading to the cup (figure 4), and also indicates that the slit/port 22C is designed to be inclined inward so that the ejection direction of the purge air faces the outer surface 21A of cover member 21, and also desired for the air to be uniformly injected through the small gap slit (groove) (page 7, description translation).  Therefore, for the same reasons as discussed for claim 3 above, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify ‘964 to optimize the sizes and dimensions of components, including the gap size and shape, and this would give the features desired for claim 12 as discussed above.
Claim 13: as to the sprayer features of claim 13, Nolte also teaches an electrostatic rotary sprayer for coating product (note figure 1, 0002), where the sprayer also has external ring attached to the body of the sprayer, that contains electrodes (figure 1, 0132-0135).  Each electrode is supplied with high voltage through a resistance that extends axially outside the rang and is equipped, at its end opposite the electrode with a first electrical connection plug on a second plug of corresponding geometry provided on the body of the sprayer, with a movement parallel to the axis of rotation  (note figures 1, 5, with ring 509, electrodes at 505, resistor at 507, first plug can be considered 515—note 0153-0161, 0164, charging ring 307 as second plug that would contact the first plug to pass voltage (note  0143, or 0148)), where the ring can be assembled and connected on the body (note 0164) and can be dissembled and disconnected from the body (note 194), and it is understood that this can occur while equipped with electrodes and resistances, since the holding device attachment would not be prevented by such equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘964 to use the ring with the features as discussed above for Nolte with an expectation of predictably acceptable results, because ‘964 would use a ring system to hold the electrodes, and Nolte would show how the ring can be conventionally provided with electrodes, etc. and connected to voltage as discussed above.
Claim 19: as to the voltage at the electrodes being controlled during coating, and in the case of drift relative to a nominal value, the supply rate of the annular slit with pressurized air is increased, ‘964 indicates that the compressed air supplied from the slit acts as “purge air” that can suppress adhesion of paint particles on the front 9D of skirt/cover member 21, so suppresses contamination (page 7, description translation) and there would be a controlled flow rate (of smaller than shaping air) (page 7, description translation), so can be considered as acting as cleaning.   
Nolte also teaches an electrostatic rotary sprayer for coating product (note figure 1, 0002), where the sprayer also has external ring attached to the body of the sprayer, that contains electrodes (figure 1, 0132-0135).  Nolte describes that during painting (coating) cycle the voltage at the electrodes is controlled, and is monitored, and if there is a drift of a voltage of lower than desired (nominal value), the necessity for atomizer cleaning is recognized and can be initiated (note 0241-0244).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘964 to monitor and control the voltage and provide more purge air (increase supply rate of pressurized air to the annular slit) if voltage drifts below that desired as suggested by Nolte, because ‘964 teaches to use a purge gas for cleaning the outer surface of the skirt, with a controlled air flow rate, where it would be understood that more flow rate would give more suppression of contamination, since the flow of gas is what removes/prevents contamination, and Nolte would indicate to control and monitor the voltage during coating, where if it drifts below that desired, more cleaning is needed, so would suggest when using air flow to clean as in ‘964 to increase the supply of the annular slit with the pressured air.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over ‘964 in view of Nolte as applied to claims 3, 6-8, 12, 13 and 19 above, and further in view of Seitz (US 2009/0020626).
Claims 9-11, as to the thickness of the annular slit as claimed measured radially to the axis of rotation, being constant around the axis and a value between 0.25-2 mm (claim 9), 0.5-1.5 mm (claim 10) and 1 mm (claim 11),
‘964 does not give the specific slit thickness as claimed.  As discussed for claim 3 above, Nolte would suggests how parameters and distances can vary for electrostatic rotary sprayer components.  Seitz further describes a rotary sprayer/atomizer using a bell cup to applying coating material, where compressed air is provided from an annular gap to an outer surface of the cup (note slot 26, for example (0001, 0014), where it is described that a slot size can be to have a gap of 0.5 mm, for example (0019, 0020, for example), indicating a constant gap (thickness) and would give a value in the range of claims 9 and 10.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘964 in view of Nolte to optimize the thickness of the annular slit as claimed to have the slit constant in thickness around the axis and to either use 0.5 mm thickness or optimize for the specific sprayer used giving a value of 1 mm, for example, as suggested by Seitz, since ‘964 would have an annular slit with a thickness, Nolte would suggest how dimensions and distances can vary for electrostatic rotary sprayer components, and Seitz would further indicate how slit/slot thicknesses in rotary sprayers can be constant and 0.5 mm, for example, giving suggested sizing to use or from the teachings in Nolte it would be suggested to optimize the thickness for the specific sprayer used, giving a value of 1 mm, for example, in the claimed ranges.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over ‘964  as applied to claims 1, 2, 4, 5, 14 and 15 above, and further in view of Minko (US 7070130).
Claims 16-18: As to the flow rate of the pressurized air supplied to the annular slit of 100-500 l/min (claim 16), 200-400 l/min (claim 17) or 300 l/min (claim 18), ‘964 teaches a flow rate of the purge air (compressed air) to/from slit of smaller than the shaping air (page 7, description translation), but does not give specific values.
Minko notes providing a rotary sprayer with an electrode ring (column 2, lines 40-68), where this gives electrostatic spraying (note column 5, lines 35-40), where it is taught that shaping air used in such systems can be 60-1000 l/min (column 4, lines 40-50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘964 to optimize the flow rate of the air supplied to the annular slit from values of less than 60-1000 l/min as suggested by Minko with an expectation of predictably acceptable results, since ‘964 teaches to use a purge air flow rate of less than shaping air, and Minko would teach that a conventional flow rate of shaping air in such a system would be 60-1000 l/min, and this optimization would give the value of 300 l/min, for example, in the claimed range of claims 16-18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over ‘964  as applied to claims 1, 2, 4, 5, 14 and 15 above, and further in view of Japan 07-251099 (hereinafter ‘099).
Claim 20: as to using supply air of the annular slit that is polarized,
‘099 teaches electrostatic spraying coating with an electrostatic rotary sprayer (0050), where it is taught to provide shaping air for example, that is charged to the opposite polarity of the sprayed coating material which gives even edge coatings (note 0008-0011) and gives even coatings in general (0028-0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘964 to provide polarized supply air for the purge air of ‘964 (air from the annular slit) as suggested by ‘099 with an expectation of predictably acceptable results, since ‘964 teaches to use a purge air flow which would flow towards the coating, so can also contact the coating, and ‘099 would teach that it is desirable to use polarized air in a similar apparatus to help give even coatings as discussed above.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘964  as applied to claims 1, 2, 4, 5, 14 and 15 above, and further in view of Japan 2006-181446 (hereinafter ‘446).
Claim 21: as to using heated supply air,
‘446 teaches that when spraying with a rotary bell spray coating apparatus, with air (shaping air) that flows down the outside of the cup from ejection ports (figure 5, 0034-0037), it can be desired to use heated air  (0042-0043, 0062-0069, indicating that warmer than ambient air desirable, and note claims 1, 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘964 to use heated air heated relative to the ambient to supply the annular slit as suggested by ‘446 with an expectation of predictably acceptable results, since ‘964 teaches to use an air flow to the annular slit, where ‘446 indicates how it is desirable to heat air directed to the body of the sprayer from ports as discussed above.

Sonnleitner et al (US 5011086) also notes a rotary sprayer with a ring with external electrodes and air provided to a skirt/body of the sprayer (note figure 5, column 2, lines 25-60, column 4, line 50 to column 5, line 10). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17/106,103 (hereinafter ‘103) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
As to present claim 1, claims 1 and 14 of ‘103 provide the electrostatic rotary sprayer for coating product, with a spraying cup, a body, a drive turbine as claimed, electrodes as claimed, a ring attached to the body on which the electrodes are assembled (note claim 1), and with a skirt for discharging air around the spraying cup, and wherein an annular slit is defined radially between the ring and the skirt, with an outlet oriented towards the front of the sprayer (note claim 14) and as to the air being supplied by a pressurized flow circuit with pressurized air to the slit, as discussed in MPEP 804(II)(B)(2)(a), the specification of the reference can be looked to in order to see what was meant and to see what is an obvious variation, and here it is indicated that the skirt for discharging air with an annular slit would be including a pressurized air flow circuit for feeding pressurized air out of the slit to the skirt (note 0076-0090 of US 2021/0162434, the US PG Publication of ‘103), and therefore it would be understood that claims 1 and 14 of ‘103 would be inclusive such features and all features of present claim 1 would be suggested as at least an obvious variation.  As to present claim 13, the features of this claim would be suggested by claim 1 of ‘103.  As to present claim 14, the features this claim would be additionally suggested by claim 17 of ‘103.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Faure et al (US 2021/0162434) is the US PG Publication of 17/106,103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718